Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
The claim(s) 21 or 24 recite(s) the series of steps of providing to receive requests to prefund future money transfers and prefund a plurality of money transfer transaction fees; receiving information about the future money transfers including an amount of each of the future money transfers; receiving a request to prefund the future money transfers, wherein the request is received during a transaction separate from each of the future money transfers; receiving a request to prefund the plurality of money transfer transaction fees associated with one or more of the future money transfers, wherein the request is received during a transaction separate from the future money transfers to which the plurality of money transfer transaction fees are to be applied; receiving rules to determine a total discount for the plurality of money transfer transaction fees based on how many of the plurality of money transfer transaction fees are to be prefunded, wherein the total discount comprises (a) a transaction fee discount for prefunding the money transaction fees, wherein the transaction fee discount increases as the plurality of money transfer transaction fees to be prefunded increases by an incremental number up to a maximum discount and (b) a money transfer discount for prefunding the future money transfers, wherein the money transfer discount is added to the transaction fee discount; calculating an amount of funds to be charged for the future money transfers and the plurality of money transfer transaction fees based on the amount of each of the future money transfer, how many of the plurality of money transfer transaction fees are to be prefunded, and the total discount; presenting the calculated amount of funds to be charged for the future money transfers and the plurality of money transfer transaction fees, wherein the calculated amount is presented on the interface during a transaction separate from the future money transfers to which the calculated amount of funds are to be applied; receiving information representative of receipt of funds for the future money transfers, wherein the information representative of the receipt of funds is received during a transaction separate from the future money transfers to which the receipt of funds are to be applied; receiving information representative of receipt of funds for the plurality of money transfer transaction fees; storing confirmation information of the prefunded future money transfers and the prefunded money transfer transaction fees; providing the confirmation information of the prefunded future money transfers and the prefunded money transfer transaction fees; receiving a request for a money transfer transaction, wherein the request is received after the transaction that includes storing confirmation information of the prefunded future money transfers and the prefunded money transfer transaction fees; confirming the amount of the prefunded money transfer transaction fee is sufficient for the money transfer transaction; and applying prefunded money transfer funds to (a) the money transfer transaction and (b) a money transfer transaction fee associated with the money transfer transaction, which is a fundamental economic practice and thus grouped as a certain method of organizing human interactions and/or mental processes.
Step 1: The claims are directed to the statutory categories of a method or process; and a system (apparatus). Step 1: Yes.
2A - Prong 2: Integrated into a Practical Application? No. The claim recites additional elements: interface and computer system to facilitate providing, receiving, calculating, presenting, storing, providing, confirming, applying steps. 
The in the steps is recited at a high level of generality, i.e., as generic computer to processing data. This generic computer limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to the abstract idea. 
2B: Claims provide(s) an Inventive Concept? No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. Applicant’s specification, paragraph 0015: “any computer”; paragraph 0022 provide support for the assertion that the claims include: Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amounting to no more than implementing the abstract idea with a computerized system.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
As for dependent claims 22-23 and 25-26, these claims recite limitations that further define the abstract idea noted in claim 21 or 24.  Even in combination, these additional elements do not integrate the abstract idea into a practical application.  Further in step 2B, as noted above, this is considered well-understood, routine, conventional activity noting the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05(d)(II) that indicate that mere receipt or transmission of data over a network is a well-understood, routine and conventional function. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chopra et al. (US Publication Number: 2011/0282722 A1).
As per claim 21, Chopra et al. teaches a method for operating a computer system for sending money transfers, the method comprising: providing, an interface of the computer system, the interface being configured to receive requests to prefund future money transfers and prefund a plurality of money transfer transaction fees (abstract, [0020]-[0022], [0095]-[0101]); receiving, via the interface of the computer system, information about the future money transfers including an amount of each of the future money transfers (abstract, [0020]-[0022], [0095]-[0101]); receiving a request, via the interface of the computer system, to prefund the future money transfers, wherein the request is received during a transaction separate from each of the future money transfers (abstract, [0020]-[0022], [0083]-[0088], and [0095]-[0101]); receiving a request, via the interface of the computer system, to prefund the plurality of money transfer transaction fees associated with one or more of the future money transfers, wherein the request is received during a transaction separate from the future money transfers to which the plurality of money transfer transaction fees are to be applied (abstract, [0020]-[0022], [0083]-[0088], and [0095]-[0101]); receiving, from the computer system, rules to determine a total discount for the plurality of money transfer transaction fees based on how many of the plurality of money transfer transaction fees are to be prefunded, wherein the total discount comprises (a) a transaction fee discount for prefunding the money transaction fees, wherein the transaction fee discount increases as the plurality of money transfer transaction fees to be prefunded increases by an incremental number up to a maximum discount and (b) a money transfer discount for prefunding the future money transfers, wherein the money transfer discount is added to the transaction fee discount (abstract, [0020]-[0022], [0083]-[0088], and [0095]-[0101]); calculating, on the computer system, an amount of funds to be charged for the future money transfers and the plurality of money transfer transaction fees based on the amount of each of the future money transfer, how many of the plurality of money transfer transaction fees are to be prefunded, and the total discount (abstract, [0020]-[0022], [0083]-[0088], and [0095]-[0101]); presenting, on the interface of the computer system, the calculated amount of funds to be charged for the future money transfers and the plurality of money transfer transaction fees, wherein the calculated amount is presented on the interface during a transaction separate from the future money transfers to which the calculated amount of funds are to be applied (abstract, [0020]-[0022], [0083]-[0088], and [0095]-[0101]); receiving, via the interface of the computer system, information representative of receipt of funds for the future money transfers, wherein the information representative of the receipt of funds is received during a transaction separate from the future money transfers to which the receipt of funds are to be applied (abstract, [0020]-[0022], [0083]-[0088], and [0095]-[0101]); receiving, via the interface of the computer system, information representative of receipt of funds for the plurality of money transfer transaction fees; storing, on the computer system, confirmation information of the prefunded future money transfers and the prefunded money transfer transaction fees (abstract, [0020]-[0022], [0083]-[0088], and [0095]-[0101]); providing, on the interface of the computer system, the confirmation information of the prefunded future money transfers and the prefunded money transfer transaction fees; receiving a request, via the interface of the computer system, for a money transfer transaction, wherein the request is received after the transaction that includes storing confirmation information of the prefunded future money transfers and the prefunded money transfer transaction fees (abstract, [0020]-[0022], [0083]-[0088], and [0095]-[0101]); confirming, by the computer system, the amount of the prefunded money transfer transaction fee is sufficient for the money transfer transaction; and applying, by the computer system, prefunded money transfer funds to (a) the money transfer transaction and (b) a money transfer transaction fee associated with the money transfer transaction (abstract, [0020]-[0022], [0083]-[0088], and [0095]-[0101]). 
As per claim 22, Chopra et al. teaches the method of claim 21 described above.  Chopra et al. teaches wherein storing confirmation information of the prefunded money transfers includes storing a send date, a prefunded amount, and recipient information for said each money transfer (abstract, [0020]-[0022], [0083]-[0088], and [0095]-[0101]).  
As per claim 23, Chopra et al. teaches the method of claim 21 described above.  Chopra et al. teaches and further comprising: presenting prompts on the interface of the computer system, the prompts including a request for customer identification and recipient identification information (abstract, [0020]-[0022], [0083]-[0088], and [0095]-[0101]); and storing, at the computer system, information received in response to the prompts (abstract, [0020]-[0022], [0083]-[0088], and [0095]-[0101]). 
As per claim 24, claim 24 (otherwise styled as system claim) is equivalent of claim 22.  Please see claim 22 rejection described above.
As per claim 25, claim 25 (otherwise styled as system claim) is equivalent of claim 23.  Please see claim 23 rejection described above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

I JUNG LIU
Examiner
Art Unit 3697

/I JUNG LIU/Primary Examiner, Art Unit 3697